                        Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 1 of 6



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
                   KYLE C. WONG (224021) (kwong@cooley.com)
            3      101 California Street
                   5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Defendant
                   GOOGLE LLC
            7

            8                                       UNITED STATES DISTRICT COURT
            9                                      NORTHERN DISTRICT OF CALIFORNIA
          10

          11       ADTRADER, INC., CLASSIC AND FOOD                      Case No. 5:17-CV-07082-BLF
                   EOOD, LML CONSULT LTD., AD
          12       CRUNCH LTD., FRESH BREAK, LTD., and                   JOINT STIPULATION AND
                   SPECIALIZED COLLECTIONS BUREAU,                       [PROPOSED] ORDER RE: CLASS
          13       INC.,                                                 CERTIFICATION BRIEFING
                                                                         SCHEDULE
          14                          Plaintiff,
                                                                         Courtroom: 3
          15              v.                                             Judge:      Hon. Beth Labson Freeman
                                                                         Trial Date: June 6, 2022
          16       GOOGLE LLC,

          17                          Defendant.

          18

          19              This Stipulation is entered into by and between Plaintiffs AdTrader, Inc. (“AdTrader”), Classic

          20       and Food EOOD, LML Consult Ltd., Ad Crunch Ltd., Fresh Break Ltd., and Specialized Collections

          21       Bureau, Inc. (collectively “Plaintiffs”), and Google LLC (“Google” and collectively with Plaintiffs,

          22       the “Parties”), by and through their respective counsel.

          23              WHEREAS, Google propounded its First Set of Requests for Production of Documents to

          24       AdTrader on October 23, 2018 (the “Requests”);

          25              WHEREAS, AdTrader produced approximately 15,000 pages of documents in response to the

          26       Requests on February 4, 2019;

          27              WHEREAS, in response to a subsequent meet and confer in July, 2019 AdTrader discovered

          28       that, due to a technical mistake by its document production vendor, approximately 225,000 pages of
  COOLEY LLP                                                                              STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    1.                           CLASS CERT BRIEFING SCHEDULE
                                                                                                    CASE NO. 5:17-CV-07082-BLF
                        Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 2 of 6



            1      documents that it had intended to include in its February 4 document production had not been

            2      produced;

            3               WHEREAS, after discovering the mistake AdTrader promptly produced the additional

            4      225,000 pages of documents;

            5               WHEREAS, almost all of the newly produced documents are in Bulgarian, and will need to be

            6      translated into English;

            7               WHEREAS, Google does not yet know whether it will be possible to translate many, if not

            8      most, of the Bulgarian documents programmatically;

            9               WHEREAS, pursuant to the Joint Case Management Schedule entered by the Court on July

          10       31, 2018, the current schedule for Plaintiffs’ Motion for Class Certification is as follows:

          11

          12        Event                                                 Date
          13        Plaintiffs’ Motion for Class Certification            September 17, 2019
          14        Google’s deadline to disclose the identity of and October 3, 2019
          15        the general subjects of the opinions of any
          16        expert(s) that will support Google’s Opposition
          17        to Plaintiffs’ Motion for Class Certification
          18        Google’s Opposition to Plaintiffs’ Motion for October 29, 2019
          19        Class Certification
          20        Plaintiffs’ Reply in Support of their Motion for December 3, 2019
          21        Class Certification
          22        Hearing on Plaintiffs’ Motion for Class December 19, 2019
          23        Certification
          24                WHEREAS, Google contends that in light of AdTrader’s recent production of hundreds of
          25       thousands of pages of Bulgarian language documents, maintaining the current briefing schedule will
          26       seriously prejudice Google for several reasons:
          27                       Google contends that it will be difficult or impossible for it to review the new
          28
  COOLEY LLP                                                                                STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     2.                            CLASS CERT BRIEFING SCHEDULE
                                                                                                      CASE NO. 5:17-CV-07082-BLF
                        Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 3 of 6



            1                      documents in the time available before class certification briefing opens.

            2                     Google contends that it previously intended to take the depositions of at least one of

            3                      AdTrader’s principals in late August or early September and will now need to postpone

            4                      any AdTrader depositions until Google can translate and review the relevant

            5                      documents. With Google’s opposition due on October 29, Google will be unable to

            6                      conduct the needed depositions sufficiently in advance of its opposition deadline;

            7                     Google contends that it is not yet aware of whether its review of these newly produced

            8                      documents will reveal the need to conduct additional discovery for which Google has

            9                      not yet planned and which Google has not yet requested from Plaintiffs;

          10               WHEREAS, Plaintiffs contend that none of the documents AdTrader produced have any

          11       bearing on its intended motion for class certification, since its internal documents would only go

          12       towards the merits of its claims as opposed to any class certification issues, but nonetheless agree to a

          13       continuance both to avoid burdening the Court with motion practice and because its counsel have a

          14       two-week jury trial in federal court beginning on October 1, 2019;

          15               WHEREAS, the parties currently have a mediation scheduled before the Honorable Laurel

          16       Beeler on October 22 and the requested continuance will also allow that mediation to occur before

          17       class certification briefing commences;

          18               WHEREAS, on a separate issue, the Parties anticipate that Plaintiffs’ Motion for Class

          19       Certification will be based on a large volume of data, documents and information that Google will

          20       attempt to seal and that it will be unduly burdensome for Google to be required to seal all of the

          21       requisite information four days after the initial filing;

          22               WHEREAS, the fact discovery cut off in this matter is not until April 2, 2021, dispositive

          23       motions are not due until September 23, 2021, and trial is not set until June 6, 2022;

          24               WHEREAS, Civil Local Rule 6-2(a) permits parties to file a stipulation requesting an order

          25       changing time that affects the date of an event or deadline set by Court order;

          26               WHEREAS, the parties have not previously requested or received any extensions of time or

          27       changes to the Joint Case Management Schedule;

          28               WHEREAS, the only other changes to the schedule in this matter have been stipulated requests
  COOLEY LLP                                                                                STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      3.                           CLASS CERT BRIEFING SCHEDULE
                                                                                                      CASE NO. 5:17-CV-07082-BLF
                        Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 4 of 6



            1      to set briefing schedules on Google’s motions to dismiss (Dkt. Nos. 18 and 27);

            2               WHEREAS, it is possible to postpone the briefing schedule for class certification without

            3      affecting any of the other deadlines set by the Court in this action and without prejudicing Plaintiffs;

            4               WHEREAS, in light of the foregoing, the Parties agree that Plaintiffs will require additional

            5      time, beyond the current deadline to prepare their upcoming Motion for Class Certification;

            6               WHEREAS, the Parties mutually desire a briefing schedule for class certification that does not

            7      unnecessarily interfere with the Thanksgiving, Christmas, and New Year’s holidays;

            8               WHEREAS, the Parties agree, based on the discovery requested and exchanged to date, that

            9      granting the stipulated extension of time for briefing and hearing Plaintiffs’ Motion for Class

          10       Certification will allow for a more complete and orderly presentation of the factual and legal issues

          11       the Court will need to resolve in connection with Plaintiffs’ Motion, and will not have any effect on

          12       any later event or deadline already fixed by Court order.

          13                NOW THEREFORE, the Parties hereby jointly request the Court enter the following modified

          14       briefing schedule for class certification:

          15

          16        Event                                                Date
          17        Plaintiffs’ Motion for Class Certification           November 8, 2019
          18        Google’s deadline to move to seal any November 18, 2019
          19        documents filed conditionally under seal by
          20        Plaintiffs in support of their Motion for Class
          21        Certification
          22        Google’s deadline to disclose the identity of and November 25, 2019
          23        the general subjects of the opinions of any
          24        expert(s) that will support Google’s Opposition
          25        to Plaintiffs’ Motion for Class Certification
          26        Google’s Opposition to Plaintiffs’ Motion for December 20, 2019
          27        Class Certification
          28
  COOLEY LLP                                                                                STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    4.                             CLASS CERT BRIEFING SCHEDULE
                                                                                                      CASE NO. 5:17-CV-07082-BLF
                       Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 5 of 6



            1
                   Plaintiffs’ Reply in Support of their Motion for January 24, 2020
            2
                   Class Certification
            3
                   Hearing on Plaintiffs’ Motion for Class At the Court’s discretion. The Parties jointly
            4
                   Certification                                        suggest a date in March, 2020.
            5
                         IT IS SO STIPULATED.
            6

            7      DATED: August 19, 2019                      GAW | POE LLP
                                                               RANDOLPH GAW (223718)
            8
                                                               MARK POE (223714)
            9                                                  SAMUEL SONG (245007)
                                                               VICTOR MENG (254102)
          10

          11                                                   /s/ Randolph Gaw
                                                               Randolph Gaw
          12                                                   Attorneys for Plaintiffs
          13                                                   AdTrader, Inc. et al.

          14
                   DATED: August 19, 2019                      COOLEY LLP
          15                                                   MICHAEL G. RHODES (116127)
                                                               JEFFREY M. GUTKIN (216083)
          16                                                   KYLE C. WONG (224021)
          17

          18                                                   /s/ Jeffrey M. Gutkin
                                                               Jeffrey M. Gutkin
          19                                                   Attorneys for Defendant
                                                               Google LLC
          20

          21
                                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
          22

          23              I, Jeffrey M. Gutkin, attest that concurrence in the filing of this document has been

          24       obtained from the other signatory. Executed on August 19, 2019, in San Francisco, California.

          25

          26

          27                                                             /s/ Jeffrey M. Gutkin

          28                                                           Jeffrey M. Gutkin
  COOLEY LLP                                                                               STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                  5.                              CLASS CERT BRIEFING SCHEDULE
                                                                                                     CASE NO. 5:17-CV-07082-BLF
                       Case 5:17-cv-07082-BLF Document 195 Filed 08/19/19 Page 6 of 6



            1
                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
            2
                   DATED: ________________________   _____________________________________
            3
                                                     HONORABLE BETH LABSON FREEMAN
            4                                        United States District Judge
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                              STIPULATION AND [PROPOSED] ORDER RE:
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                        6.                       CLASS CERT BRIEFING SCHEDULE
                                                                                    CASE NO. 5:17-CV-07082-BLF
